DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 5/27/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted one replacement sheet contained corrected figure 13; 
B) Regarding to the specification, applicant has made amendments to pages 6-9; and
C) Regarding to the claims, applicant has amended claims 1, 4-5, 9, 17-18 and 20, and canceled claims 6-8 and 12-16. There is not any claim being added into the application. As amended, the pending claims are claims 1-5, 9-11 and 17-20 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 5/27/2022 and applicant's arguments provided in the mentioned amendment, pages 8-14, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and specification as set forth in the office action of 3/25/2022, the amendments to the drawings and specification as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, pages 8-9, have been fully considered and are sufficient to overcome the objections to the drawings and specification set forth in the mentioned office action.
B) Regarding to the objections to claims 5 and 18 as set forth in the office action of 3/25/2022, the amendments to the claims as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the objections to the mentioned claims set forth in the mentioned office action.
However, the amendments to claim 17 raise new objection to claim 20 as set forth in the present office action.
C) Regarding to Claim Interpretation as set forth in the office action of 3/25/2022, the cancelation of claim 8 as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the Claim Interpretation to the mentioned claim set forth in the mentioned office action.
D) Regarding to the rejections of claims 7-8 and 12-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 3/25/2022, the cancelation of claims 7-8 and 12-16 as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the rejection of claims 7-8 and 12-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the mentioned office action.
E) Regarding to the rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 3/25/2022, the amendments to the claims and the cancelation of claims 6-8 and 12-16 as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, pages 10-11, have been fully considered and are sufficient to overcome the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the mentioned office action.
F) Regarding to the rejection of claims 1-4, 6, 8, 11 and 18-20 under 35 U.S.C. 103 as being unpatentable over Hironobu et al (Japanese reference No. 2004-198508) in view of Rogers (GB 2 339 923, submitted by applicant) as set forth in the office action of 3/25/2022, the amendments to the claims and the cancelation of claims 6 and 8 as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, pages 11-14, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
G) Regarding to the rejection of claims 1-6, 9-11 and 16-20 under 35 U.S.C. 103 as being unpatentable over Harris (US Patent No. 3,455,623) in view of Rogers (GB 2 339 923, submitted by applicant) as set forth in the office action of 3/25/2022, the amendments to the claims and the cancelation of claims 6 , 8 and 16 as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, pages 11-14, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or does not rely on the teaching regarding to the sizes/dimensions of the central apertures as disclosed by Harris in the embodiment provided in column 9 and shown in fig. 5. Such embodiment is applied in the rejection provided in the present office action.
H) Regarding to the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Harris in view of Rogers as applied to claim 1 above, and further in view of Chang (US Publication No. 2009/0303617) as set forth in the office action of 3/25/2022, the rejection is moot because applicant has canceled the claim in the mentioned amendment.
Drawings
4.	The replacement sheet contained figure 13 was received by the Office on 5/25/2022. As a result of the change(s) to the drawings, the application now contains a total of seven sheets of figures 1-13 which includes six sheets of figures 1-12 as filed on 5/7/2020, and one replacement sheet contained figure 13 as filed on 5/25/2022.  The mentioned seven sheets of figures 1-13 are now approved by the examiner.
Specification
5.	The lengthy specification which was amended by the amendment of 5/25/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
6.	Claim 20 is objected to because of the feature thereof “the first reflective surface, … through an aperture stop” (lines 1-4). 
It is unclear how many aperture stop(s) the telescope has/have. Applicant should note that the base claim 18 recites an aperture stop on line 17 thus it is unclear whether the aperture stop recited in claim 20 on line 4 is the aperture stop recited in its base claim 18 or not. The examiner is of opinion that the stop recited in claim 20 on line 4 is the stop recited in its base claim 18 because the disclosure discloses only one aperture stop 26 arranged/disposed adjacent to the third reflective surface 76,  thus should “an aperture stop” recited in claim 20 on line 4 be changed to --the aperture stop--?
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.       Claims 1-4, 11 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hironobu et al (Japanese reference No. 2004-198508) in view of Rogers (GB 2 339 923, submitted by applicant) and Harris (US Patent No. 3,455,623) (all of record).
Hironobu et al discloses a reflection optical system.
a) Regarding to present claim 1, the reflection optical system as described in paragraphs [0011]-[0028] and shown in figs. 1-2 comprises the following features:
a1) a mirror assembly having a first reflective surface (12a) having a first central aperture (12c) formed therein, a second reflective surface (11a), a third reflective surface (13a), a fourth reflective surface (12b) having a second central aperture (12c) formed therein, and an aperture stop (16), see paragraphs [0011]-[0016] and [0025];
a2) the aperture stop (16) is positioned adjacent to the third reflective surface (13a) and separated from the third reflective surface, see paragraph [0025] and fig. 2 which discloses that the aperture stop (16) is located on an opening defined by the reflective surface (13a);
 a3) the mirror assembly being configured to receive light from an object/screen on a common axis and to reflect the light successively by the four coaxial reflective surfaces through the aperture stop; 
a4) a detector (I) configured to receive light from the mirror assembly;
a5) a field stop (15) is formed in the opening (12c) to limit a field of view, see paragraph [0015]. 
a6) regarding to the feature of an entrance pupil located upstream of the lens assembly to receive light from the object/screen, such feature is inherent to the reflection optical system provided by Hironobu et al because any optical system for receiving light from an object/screen has an entrance pupil for allowing light from an object/screen passing therethrough.
There are two features missing from the telescope provided by Hironobu et al as follow:
First, it is noted that while Hironobu et al discloses a field stop located in the opening (12c) located between the first and fourth reflecting surfaces (12a, 12b); Hironobu et al does not positively disclose that the field stop is located/formed in the first reflecting surface as claimed in present claim 1; and
Second, Hironobu et al does not disclose that the first central aperture is smaller than the second central aperture as claimed in present claim 1.
Regarding to the first feature missing from the telescope provided by Hironobu et al, it is noted that a reflection optical system having four mirrors wherein the first and fourth reflecting mirrors each has a central opening and a field stop is located/formed in the first reflecting surface is known to one skilled in the art as can be seen in the reflection optical system provided by Rogers. In particular, Rogers discloses an optical system having an entrance pupil and a mirror assembly having four mirrors (A-D) wherein each of the first mirror (A) and fourth mirror (D) has a central aperture and a field stop is formed in the first reflecting mirror at its central opening, see Rogers in page 1, lines 20-21. Rogers also discloses a dichroic element € between the mirror assembly (A-D) and a detector (G) for filter/reflecting light of some wavelengths and transmitting other wavelength, see Rogers in page 3 and fig. 1. Thus, it would have been obvious to one skilled in the before the effective filing date of the invention to modify the reflection optical system provided by Hironobu et al by rearranging the position of the field stop (15) in the opening (12c) of the first reflecting surface (12a) as suggested by Rogers for the purpose of limit a field of view to meet a particular application such as to reduce a size of the opening (12c).
Regarding to the second feature missing from the combined product as provided by Hironobu et al and Rogers, the use of a telescope having four reflective surfaces wherein the central aperture formed on the first reflective surface has a size smaller than the size of the central aperture formed on the fourth reflective surface is known to one skilled in the art as can be seen in the telescope provided by Harris. 
In particular, Harris discloses an on-axis four mirror anastigmat optical system. The optical system provided by Harris as described in columns  and shown in columns 4-6 and shown in fig. 1 comprises a mirror assembly having a first reflective surface (M1) having a central aperture (18) formed therein, a second reflective surface (M2), a third reflective surface (M3), a fourth reflective surface (M4) having a central aperture (18) formed therein, and an aperture stop (20), see columns 4-5 and fig. 1. Regarding to the size of the central apertures (18), in the embodiment as disclosed in columns 4-5 and shown in fig. 1, both the central apertures (18) formed on the first and fourth reflective surfaces appearing as having the same size/dimension; however, in the embodiment disclosed in column 9 and shown in fig. 5, the central aperture (18) formed on the first reflective surface (M1) has a size smaller than the size of the central aperture formed in the fourth reflective surface (M4). 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hironobu et al and Rogers by adjusting/controlling the central aperture of the first and fourth reflective surfaces so that the central aperture formed on the first reflective surface smaller than the central aperture formed on the fourth reflective surface as suggested by Harris to control the amount of light passing through the telescope to meet a particular application.
b) Regarding to present claim 2, each of the first and fourth reflective mirrors (12a, 12b) has a concave reflecting surface, see paragraphs [0011] and [0015] and fig. 2.
c) Regarding to present claims 3 and 4, the first and fourth mirrors (12a, 12b) are formed on opposite face of a common element and by a physical opening in the common element, see paragraph [0017] and figs. 1-2.
d) Regarding to present claim 11, in the combined product provided by Hironobu et al and Rogers, the dichroic element (E) as provided by Rogers is located between the mirror assembly (A-D) and the detector (G).
e) Regarding to present claim 17, the feature regarding to optical rays from the detector do not intercept the second reflective surfaces after passing through the aperture stop, the fourth reflective surface, the third reflective surface, the second reflective surface and the first reflective surface is disclosed by Hironobu et al, see fig. 2.
f) Regarding to present claim 18, while the combined product provided by Hironobu et al, Rogers and Harris does not explicitly discloses a method of using the mirror assembly for imaging an object/screen; however, it would have obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hironobu et al, Rogers and Harris by set forth a set of steps including the step of directing light from the entrance pupil to the first reflective surface; the step of reflecting light off of the first surface to the second reflective surface; the step of reflecting light off of the second reflective surface through the first central aperture provided in the first reflective surface and the second central aperture provided in the fourth reflective surface to the third reflective surface; and the step of reflecting light off of the third reflective surface to the fourth reflective surface to a detector for the purpose of imaging an object/screen to the detector and for reducing stray light via the arrangement of a field stop in the central opening of the first reflecting surface.
g) Regarding to present claim 19, the light from the mirror assembly of the combined product provided by Hironobu et al, Rogers and Harris passes through the filter, i.e., the dichroic element (E) prior to the detector (G).
h) Regarding to the present claim 20, in the combined product provided by Hironobu et al, Rogers and Harris , the light from an object/screen is guided via the first reflective surface, the second reflective surface, the third reflective surface and the fourth reflective surface which reflective surfaces are arranged are configured to receive light on a common axis and to reflect the light successively by the four coaxial reflective surfaces through the aperture stop (16).
10.       Claims 1-5, 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent No. 3,455,623) in view of Rogers (GB 2 339 923, submitted by applicant) (both of record).
Harris discloses an on-axis four mirror anastigmat optical system.
a) Regarding to present claim 1, the optical system as described in columns 4-6 and shown in fig. 1 comprises the following features:
a1) a mirror assembly having a first reflective surface (M1) having a central aperture (18) formed therein, a second reflective surface (M2), a third reflective surface (M3), a fourth reflective surface (M4) having a central aperture (18) formed therein, and an aperture stop (20), see columns 4-5 and fig. 1;
a2) regarding to position of the aperture stop, the reflection optical system provided by Harris comprises an aperture stop (20) which is positioned adjacent to the third reflecting surface (M3).
a3) the mirror assembly being configured to receive light from an object/screen (Q) on a common axis (12) and to reflect the light successively by the four coaxial reflective surfaces through the aperture stop (20); 
a4) a detector (I) configured to receive light from the mirror assembly, see column 1, lines 39-42;
a5) a field stop supported by a holder wherein the field stop is located at a location proximity to the aperture (18), see column 5, lines 60-69 and fig. 1.
a6) regarding to the feature of an entrance pupil located upstream of the lens assembly to receive light from the object/screen, such feature is inherent to the optical system because any optical system for receiving light from an object/screen has an entrance pupil for allowing light from an object/screen passing therethrough. See the embodiment as described in columns 5-6 and shown in fig. 2 in which an entrance pupil in the form of a stop (20a).
It is noted that while Harris discloses a field stop located in proximity of the aperture (18); Harris does not positively disclose that the field stop is located/formed in the first reflecting surface as claimed in present claim 1.
However, an optical system having four mirrors wherein the first and fourth reflecting mirrors each has a central opening and a field stop is located/formed in the first reflecting surface is known to one skilled in the art as can be seen in the reflection optical system provided by Rogers. In particular, Rogers discloses an optical system having an entrance pupil and a mirror assembly having four mirrors (A-D) wherein each of the first mirror (A) and fourth mirror (D) has a central aperture and a field stop is formed in the first reflecting mirror at its central opening, see Rogers in page 1, lines 20-21. Rogers also discloses a dichroic element € between the mirror assembly (A-D) and a detector (G) for filter/reflecting light of some wavelengths and transmitting other wavelength, see Rogers in page 3 and fig. 1. Thus, it would have been obvious to one skilled in the before the effective filing date of the invention to modify the reflection optical system provided by Harris by rearranging the position of the field stop in the opening of the first reflecting surface (M1) as suggested by Rogers for the purpose of limit a field of view to meet a particular application such as to reduce a size of the opening (18).
The combined product as provided by the embodiment described in columns 4-6 and shown in figure 1 provided by Harris and the teaching regarding to an arrangement of the field stop in first reflecting surface as suggested by Rogers does not disclose that the first central aperture is smaller than the second central aperture as claimed in present claim 1.
However, the use of a telescope having four reflective surfaces wherein the central aperture formed on the first reflective surface has a size smaller than the size of the central aperture formed on the fourth reflective surface is known to one skilled in the art as can be seen in the telescope provided by Harris. 
In particular, in the embodiment as disclosed in columns 4-6 and shown in fig. 1, both the central apertures (18) formed on the first and fourth reflective surfaces appearing as having the same size/dimension; however, in the embodiment disclosed in column 9 and shown in fig. 5, the central aperture (18) formed on the first reflective surface (M1) has a size smaller than the size of the central aperture formed in the fourth reflective surface (M4). 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Harris and Rogers by adjusting/controlling the central aperture of the first and fourth reflective surfaces so that the central aperture formed on the first reflective surface smaller than the central aperture formed on the fourth reflective surface as suggested by Harris in his Patent provided at column 9 and shown in figure 5 to control the amount of light passing through the telescope to meet a particular application.
b) Regarding to present claim 2, each of the first and fourth reflective mirrors (M1, M4) has a concave annular reflecting surface, see column 4, lines 39-41 and fig. 1.
c) Regarding to present claims 3 and 4, the first and fourth mirrors (M1, M4) are formed on opposite face of a common element (16) and by a physical opening in the common element, see column 4, lines 41-44 and fig. 1.
d) Regarding to present claim 5, each of the second and third reflective surfaces (M2, M3) has a convex reflective surface, see column 4, lines 45-47 and fig. 1.
e) Regarding to present claims 9-10, the entrance pupil (20a) is located at an image of the aperture (20) wherein the aperture of the entrance pupil (20a) is larger than the image of the aperture, see column 6, lines 67-71 and fig. 2. Regarding to the feature that the entrance pupil embodies a Lyot stop of present claim 10, such use a Lyot stop for entrance pupil is within level of one skilled in the art for the purpose of prevention flare.
g) Regarding to present claim 11, in the combined product provided by Harris and Rogers, the dichroic element (E) as provided by Rogers is located between the mirror assembly (A-D) and the detector (G).
h) Regarding to present claim 17, the feature regarding to optical rays from the detector do not intercept the second reflective surfaces after passing through the aperture stop, the fourth reflective surface, the third reflective surface, the second reflective surface and the first reflective surface is disclosed by Harris, see fig. 1.

j) Regarding to present claim 18, while the combined product provided by Harris and Rogers does not explicitly discloses a method of using the mirror assembly for imaging an object/screen; however, it would have obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hironobu et al and Rogers by set forth a set of steps including the step of directing light from the entrance pupil to the first reflective surface; the step of reflecting light off of the first surface to the second reflective surface; the step of reflecting light off of the second reflective surface through the first central aperture provided in the first reflective surface and the second central aperture provided in the fourth reflective surface to the third reflective surface; and the step of reflecting light off of the third reflective surface to the fourth reflective surface to a detector for the purpose of imaging an object/screen to the detector and for reducing stray light via the arrangement of a field stop in the central opening of the first reflecting surface.
k) Regarding to present claim 19, the light from the mirror assembly of the combined product provided by Harris and Rogers passes through the filter, i.e., the dichroic element (E) prior to the detector (G).
l) Regarding to the present claim 20, in the combined product provided by Harris and Rogers, the light from an object/screen is guided via the first reflective surface, the second reflective surface, the third reflective surface and the fourth reflective surface which reflective surfaces are arranged are configured to receive light on a common axis and to reflect the light successively by the four coaxial reflective surfaces through the aperture stop (20).
Conclusion
11.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872